          Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 1 of 14


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   HOME CARE ASSOCIATION OF                          CASE NO. 1:19-CV-0929 AWI EPG
     AMERICA, CALIFORNIA
 9   ASSOCIATION FOR HEALTH                            ORDER RE: CROSS MOTIONS FOR
     SERVICE AT HOME,                                  SUMMARY JUDGMENT
10
                          Plaintiffs
11
                  v.
12
     GAVIN NEWSOM, IN HIS OFFICIAL
13   CAPCITY AS GOVERNOR OF
     CALIFORNIA, XAVIER BECERRA, IN                    (Docs. 26 and 27)
14   HIS OFFICIAL CAPACITY AS
     ATTORNEY GENERAL FOR
15   CALIFORNIA, AND KIMBERLY
     JOHNSON, IN HER OFFICIAL
16   CAPACITY AS DIRECTOR OF THE
     CALIFORNIA DEPARTMENT OF
17   SOCIAL SERVICES,
18                        Defendants
19

20                                           I. Background
21         In 2018, the State of California passed AB 2455 which added Cal. Health & Safety Code
22   §1792.29(d) (“AB 2455”):
23         (1) For any new registration or renewal of registration occurring on and after July
           1, 2019, the department shall provide an electronic copy of a registered home care
24         aide’s name, telephone number, and cellular telephone number on file with the
           department, upon its request, to a labor organization in which a provider of in-home
25         supportive services, as described in Article 7 (commencing with Section 12300) of
           Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code, or a
26         registered home care aide, already participates and which exists for the purpose, in
           whole or in part, of dealing with employers of home care aides concerning access
27         to training, grievances, labor disputes, wages, rates of pay, hours of employment, or
           conditions of work. The labor organization shall not use this information for any
28         purpose other than employee organizing, representation, and assistance activities.
           Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 2 of 14

            The labor organization shall not disclose this information to any other party.
 1
            (2) The department shall establish a simple opt-out procedure by which a registered
 2          home care aide or registered home care aide applicant may request that his or her
            contact information on file with the department not be disclosed in response to a
 3          request described in paragraph (1).
 4   The new law requires the Department of Social Services to disclose certain contact information of
 5   individuals who are certified home care providers to labor unions to assist in unionization efforts
 6   in that industry. Plaintiffs Home Care Association of America and California Association for
 7   Health Service at Home are trade associations whose members are companies that employ home
 8   care providers. Plaintiffs argue that AB 2455 is preempted by the National Labor Relations Act
 9   (“NLRA”) as administered by the National Labor Relations Board (“NLRB”). Defendants Gavin
10   Newsom, Xavier Becerra, and Kimberly Johnson are California state officials charged with
11   implementing and administering AB 2455. The complaint seeks declaratory and injunctive relief
12   under two theories of preemption. Doc. 1. Service Employees International Union Local 2015 is a
13   labor union that represents home care and nursing home workers in California. SEIU Local 2015
14   sought leave to intervene as a defendant which was granted. Docs. 8 and 28. The parties have
15   filed cross motions for summary judgment. Docs. 26 and 27. The dispute is fundamentally one of
16   law rather than fact and the motions would necessarily resolve this case.
17

18                                           II. Legal Standard
19          Summary judgment is appropriate when it is demonstrated that there exists no genuine
20   issue as to any material fact, and that the moving party is entitled to judgment as a matter of law.
21   Fed. R. Civ. P. 56(c); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Fortyune v.
22   American Multi-Cinema, Inc., 364 F.3d 1075, 1080 (9th Cir. 2004). The party seeking summary
23   judgment bears the initial burden of informing the court of the basis for its motion and of
24   identifying the portions of the declarations (if any), pleadings, and discovery that demonstrate an
25   absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);
26   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). A fact is “material” if it
27   might affect the outcome of the suit under the governing law. See Anderson v. Liberty Lobby,
28   Inc., 477 U.S. 242, 248-49 (1986); Thrifty Oil Co. v. Bank of America Nat’l Trust & Savings

                                                       2
           Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 3 of 14


 1   Assn, 322 F.3d 1039, 1046 (9th Cir. 2002). A dispute is “genuine” as to a material fact if there is
 2   sufficient evidence for a reasonable jury to return a verdict for the non-moving party. Anderson v.
 3   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Long v. County of Los Angeles, 442 F.3d 1178,
 4   1185 (9th Cir. 2006).
 5

 6                                               III. Discussion
 7   A. Standing
 8          Defendants argue that Plaintiffs, as associations that represent employers of home care
 9   providers lack standing to challenge the law because AB 2455’s requirements are not directed at
10   the employers but rather at home care providers, labor unions, and the Department of Social
11   Services. See Doc. 26-1, 13:5-5. Plaintiffs assert associational standing: “An association has
12   standing to bring suit on behalf of its members when: (a) its members would otherwise have
13   standing to sue in their own right; (b) the interests it seeks to protect are germane to the
14   organization’s purpose; and (c) neither the claim asserted nor the relief requested requires the
15   participation of individual members in the lawsuit.” Hunt v. Wash. State Apple Advert. Comm'n,
16   432 U.S. 333, 343 (1977).
17          The first Hunt requirement examines whether the employers themselves would have
18   standing if they had brought this suit instead of Plaintiffs. With respect to the rights of the
19   employers, Dean Chalios, President and CEO of CAHSAH, states “The unlawful disclosure
20   requirement of AB 2455 threatens injury to CAHSAH members’ efforts to recruit new employees
21   and/or retain employees, and puts CAHSAH members at an unfair disadvantage in dealing with
22   union organizing, contrary to federal law.” Doc. 27-5, Chalios Declaration, ¶ 5. The second
23   assertion appears to be that the employers will be injured because the law will make union
24   organizing easier.
25          The situation with respect to standing is similar to that of Airline Serv. Providers Ass'n v.
26   Los Angeles World Airports, 873 F.3d 1074 (9th Cir. 2017). In that case, the city run airport
27   required companies that provided on the ground services “to enter a ‘labor peace agreement’ with
28   any employee organization that requests one. If such an agreement is not finalized within sixty

                                                        3
           Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 4 of 14


 1   days, then the dispute must be submitted to mediation and, if mediation is unsuccessful, to binding
 2   arbitration.” Id. at 1077. The Ninth Circuit found that trade associations representing these
 3   companies had standing to challenge the requirement because the companies would be “forced
 4   into unwanted negotiations that must terminate in either an agreement or arbitral award—
 5   something virtually certain to occur given that an organization of service employees advocated for
 6   section 25, suggesting that employees plan to make use of the provision….Here, ASPA members
 7   will at least have to devote resources, and thus incur economic costs, to participate in negotiations,
 8   mediation, and possibly even binding arbitration over a labor peace agreement, which they would
 9   not otherwise be required to discuss. The time spent in those negotiations is itself a concrete
10   injury.” Id. at 1078. Airline Serv. Providers Ass’n can broadly be interpreted to stand for the
11   proposition that an employer has standing to challenge government action which results in
12   unionization of that employer’s workforce.
13          Here, Plaintiffs’ circumstance is not quite as straightforward. Whereas the prior precedent
14   involved a situation where the governmental entity directly imposed conditions that promoted
15   unionization on an employer, AB 2455 does so indirectly by providing the contact information of
16   home care workers to labor unions to promote unionization efforts.
17          When the suit is one challenging the legality of government action or inaction, the
            nature and extent of facts that must be averred (at the summary judgment stage) or
18          proved (at the trial stage) in order to establish standing depends considerably upon
            whether the plaintiff is himself an object of the action (or forgone action) at issue.
19          If he is, there is ordinarily little question that the action or inaction has caused him
            injury, and that a judgment preventing or requiring the action will redress it. When,
20          however, as in this case, a plaintiff’s asserted injury arises from the government’s
            allegedly unlawful regulation (or lack of regulation) of someone else, much more is
21          needed. In that circumstance, causation and redressability ordinarily hinge on the
            response of the regulated (or regulable) third party to the government action or
22          inaction—and perhaps on the response of others as well. The existence of one or
            more of the essential elements of standing ‘depends on the unfettered choices made
23          by independent actors not before the courts and whose exercise of broad and
            legitimate discretion the courts cannot presume either to control or to predict,’ and
24          it becomes the burden of the plaintiff to adduce facts showing that those choices
            have been or will be made in such manner as to produce causation and permit
25          redressability of injury. Thus, when the plaintiff is not himself the object of the
            government action or inaction he challenges, standing is not precluded, but it is
26          ordinarily ‘substantially more difficult’ to establish.
27   Lujan v. Defs. of Wildlife, 504 U.S. 555, 561–62 (1992), citations omitted. In determining what
28   form of causation and redressability is sufficient, the U.S. Supreme Court requires an injury that is

                                                       4
           Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 5 of 14


 1   “‘fairly traceable’ to the actions of the defendant, and that the injury will likely be redressed by a
 2   favorable decision.” Bennett v. Spear, 520 U.S. 154, 162 (1997). “[W]hat matters is not the
 3   ‘length of the chain of causation,’ but rather the ‘plausibility of the links that comprise the chain.’”
 4   Nat’l Audubon Soc’y, Inc. v. Davis, 307 F.3d 835, 849 (9th Cir.2002), quoting Autolog Corp. v.
 5   Regan, 731 F.2d 25, 31 (D.C. Cir.1984).
 6          In this case, the avowed purpose of the law is clear: “It is the intent of the Legislature that
 7   information shared between the State Department of Social Services and labor organizations is
 8   done for the purpose of organizing and representing home care aides…” Doc. 26-3, Final,
 9   Chaptered Version of Assembly Bill No. 2455 (2018), page 94. Significantly increasing the
10   likelihood of unionization would satisfy the standing requirements. See Ams. For Safe Access v.
11   DEA, 706 F.3d 438, 448 (D.C. Cir. 2013) (redressability satisfied where the challenged action
12   would “generate a significant increase in the likelihood” of being able to obtain relief). Thus,
13   though AB 2455 does not require Plaintiffs’ members to do anything directly, it does potentially
14   cause future union negotiations that qualify as an injury for purposes of standing.
15          The second Hunt requirement that the protected interest must be germane to the
16   organization’s purpose is also met. Plaintiffs are industry associations whose purpose is to
17   “Protect the interests of the home care industry…” Doc. 27-5, Chalios Declaration, ¶ 6.
18   Defendants implicitly acknowledge that the third Hunt requirement (no need for individual
19   members to participate in suit) is also met. Doc. 26-1, 13:14.
20          Because all three Hunt elements are met, Plaintiffs have standing to pursue this suit.
21

22   B. Preemption
23          The National Labor Relations Act (“NLRA”) “contains no statutory pre-emption
24   provision” and “[w]here the pre-emptive effect of federal enactments is not explicit, ‘courts
25   sustain a local regulation “unless it conflicts with federal law or would frustrate the federal
26   scheme, or unless the courts discern from the totality of the circumstances that Congress sought to
27   occupy the field to the exclusion of the States.”’” Metro. Life Ins. Co. v. Massachusetts, 471 U.S.
28   724, 747 (1985), citations omitted. “The Court has articulated two distinct NLRA pre-emption

                                                        5
           Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 6 of 14


 1   principles. The so-called Garmon rule… protects the primary jurisdiction of the NLRB to
 2   determine in the first instance what kind of conduct is either prohibited or protected by the
 3   NLRA….A second pre-emption doctrine [Machinists] protects against state interference with
 4   policies implicated by the structure of the Act itself, by pre-empting state law and state causes of
 5   action concerning conduct that Congress intended to be unregulated. The doctrine was designed, at
 6   least initially, to govern pre-emption questions that arose concerning activity that was neither
 7   arguably protected against employer interference by §§ 7 and 8(a)(1) of the NLRA, nor arguably
 8   prohibited as an unfair labor practice by § 8(b) of that Act.” Id. at 748-49, citations omitted.
 9   Additionally, these preemption doctrines have been applied to Section 9 of the NLRA. See, e.g.
10   Aeroground, Inc. v. City & Cty. of S.F., 170 F. Supp. 2d 950, 954-55 (N.D. Cal. 2001). Broadly
11   speaking, Section 7 of the NLRA states the affirmative right to self-organization and collective
12   bargaining, Section 8 defines a number of unfair labor practices, and Section 9 governs the role
13   and election of labor representatives. 29 U.S.C. §§ 157, 158, and 159.
14          The preemption analysis is imprecise as “The doctrine is to a great extent the result of this
15   Court’s ongoing effort to decipher the presumed intent of Congress in the face of that body’s
16   steadfast silence. Mr. Justice Frankfurter aptly described the difficulty of this never-completed
17   task: ‘The statutory implications concerning what has been taken from the States and what has
18   been left to them are of a Delphic nature, to be translated into concreteness by the process of
19   litigating elucidation.’ And it is ‘because Congress has refrained from providing specific
20   directions with respect to the scope of pre-empted state regulation, [that] the Court has been
21   unwilling to “declare pre-empted all local regulation that touches or concerns in any way the
22   complex interrelationships between employees, employers, and unions….”’” Sears v. San Diego
23   Cty. Dist. Council of Carpenters, 436 U.S. 180, 188 n.12 (1978), quoting Machinists v. Gonzales,
24   356 U.S. 617, 619 (1958) and Farmer v. Carpenters, 430 U.S. 290, 295-96 (1977).
25

26   1. Garmon Preemption
27          The central tenet of Garmon preemption is deference to the National Labor Relations
28   Board when a state law is entangled with the NLRA: “At times it has not been clear whether the

                                                        6
            Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 7 of 14


 1   particular activity regulated by the States was governed by § 7 or § 8 or was, perhaps, outside both
 2   these sections. But courts are not primary tribunals to adjudicate such issues. It is essential to the
 3   administration of the Act that these determinations be left in the first instance to the National
 4   Labor Relations Board. What is outside the scope of this Court’s authority cannot remain within a
 5   State’s power and state jurisdiction too must yield to the exclusive primary competence of the
 6   Board.” San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 244-45 (1959). “The purpose
 7   of Garmon preemption is ‘to preclude state interference with the National Labor Relations Board’s
 8   interpretation and active enforcement of the “integrated scheme of regulation” established by the
 9   NLRA.’” Associated Builders & Contractors of S. Cal. v. Nunn, 356 F.3d 979, 987 (9th Cir.
10   2004), quoting Golden State Transit Corp. v. City of Los Angeles, 475 U.S. 608, 613 (1986).
11   “[T]he Garmon rule prevents States not only from setting forth standards of conduct inconsistent
12   with the substantive requirements of the NLRA, but also from providing their own regulatory or
13   judicial remedies for conduct prohibited or arguably prohibited by the Act.” Wis. Dep't of Indus.,
14   Labor & Human Rels. v. Gould, Inc., 475 U.S. 282, 286 (1986). The U.S. Supreme Court has
15   attempted to summarize the bounds of this preemption doctrine as:
16            the pre-emption inquiry is whether the conduct at issue was arguably protected or
              prohibited by the NLRA….
17
              The precondition for pre-emption, that the conduct be ‘arguably’ protected or
18            prohibited, is not without substance. It is not satisfied by a conclusory assertion of
              pre-emption….If the word ‘arguably’ is to mean anything, it must mean that the
19            party claiming pre-emption is required to demonstrate that his case is one that the
              Board could legally decide in his favor. That is, a party asserting pre-emption must
20            advance an interpretation of the Act that is not plainly contrary to its language and
              that has not been ‘authoritatively rejected’ by the courts or the Board.
21

22   Int’l Longshoremen's Asso. v. Davis, 476 U.S. 380, 394-95 (1986), quoting Marine Engineers v.
23   Interlake S. S. Co., 370 U.S. 173, 184 (1962).
24            Plaintiffs assert that AB 2455 is in conflict with NLRB Rule 102 (specifically 29 C.F.R. §§
25   102.62(d) and 102.67(l)).12 Doc. 1, 6:1-11. The overall regulatory scheme is summarized by the
26
27   1
       Technically, Plaintiffs’ complaint (Doc. 1, 7:1) and opening brief (Doc. 27-1, 9:2) refer to Section 102.67(k) rather
     than Section 102.67(l). Defendants point out that the substance of Plaintiffs’ discussion applies to subdivision (l)
28   instead. Doc. 26-1, 7:20-21 fn. 4. In reply, Plaintiffs acknowledge that reference to subdivision (k) was a
     typographical error. Doc. 35, 6:27-28 fn. 5.

                                                                7
            Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 8 of 14


 1   NLRB as follows:
 2           When employees and their employer are unable to agree whether the employees
             should be represented for purposes of collective bargaining, Section 9 of the Act,
 3           29 U.S.C. 159, gives the Board authority to resolve the question of
             representation…. First, a petition is filed by an employee, a labor organization, or
 4           an employer. Second, if there is reasonable cause, an appropriate hearing is held to
             determine whether a question of representation exists, unless the parties agree that
 5           an election should be conducted and agree concerning election details. Hearing
             officers are authorized to conduct pre-election hearings, but may not make
 6           recommendations as to the result. Third, if there is a question of representation, an
             election by secret ballot is conducted in an appropriate unit. Fourth, the results of
 7           the election are certified. The statute also permits the Board to delegate its authority
             to NLRB regional directors. The statute provides that, upon request, the Board may
 8           review any action of the regional director; however, such requests do not stay
             regional proceedings unless specifically ordered by the Board.
 9

10   Representation – Case Procedures, 79 Fed. Reg. 74308 (Dec. 15, 2014) (to be codified at 29
11   C.F.R. Parts 101, 102, and 103). The two provisions in question require employers to provide
12   contact information of employees in preparation for labor elections. 29 C.F.R. § 102.62(d) states
13   in relevant part “Absent agreement of the parties to the contrary specified in the election
14   agreement or extraordinary circumstances specified in the direction of election, within 5 business
15   days after the approval of an election agreement pursuant to paragraph (a) or (b) of this section, or
16   issuance of a direction of election pursuant to paragraph (c) of this section, the employer shall
17   provide to the Regional Director and the parties named in the agreement or direction a list of the
18   full names, work locations, shifts, job classifications, and contact information (including home
19   addresses, available personal email addresses, and available home and personal cellular ‘cell’
20   telephone numbers) of all eligible voters.” 29 C.F.R. § 102.67(l) similarly states “Absent
21   extraordinary circumstances specified in the direction of election, the employer shall, within 5
22   business days after issuance of the direction, provide to the Regional Director and the parties
23   named in such direction a list of the full names, work locations, shifts, job classifications, and
24   contact information (including home addresses, available personal email addresses, and available
25   home and personal cellular ‘cell’ telephone numbers) of all eligible voters.”
26           Plaintiffs argue that personal contact information “can only be disclosed to a labor union
27   2
      Since the filing of these motions, the regulations in question have been amended. 84 Fed. Reg 69524 (Dec. 18,
28   2019); 85 Fed. Reg. 17500 (March 30, 2020). The former and amended versions are functionally identical for the
     purposes of this preemption analysis.

                                                             8
           Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 9 of 14


 1   upon a filing of a representation petition with the NLRB supported by a sufficient showing of
 2   interest as to raise a question of representation followed by a stipulated election agreement
 3   between the union and the employer, or else following a hearing and direction of election by the
 4   Regional Director.” Doc. 27-1, 10:23-11:3. Defendants point to the language in 29 C.F.R. §
 5   102.62(d) that limits its applicability (“Absent agreement of the parties to the contrary specified in
 6   the election agreement…”) to argue that this framework only applies when the employees and
 7   employers are unable to come to agreement about labor representation. “[T]he regulations
 8   themselves allow employers and unions to come to their own agreement as to the sharing of
 9   contact information.” Doc. 26-1, 9:16-17. Based on this language, Defendants argue that “nothing
10   in the regulations prohibits sharing employee contact information with unions at other times.”
11   Doc. 26-1, 9:15-16. This interpretation is supported by the language of the NLRB which provides
12   a preface to its authority to act: “When employees and their employer are unable to agree whether
13   the employees should be represented for purposes of collective bargaining, Section 9 of the Act,
14   29 U.S.C. 159, gives the Board authority…” 79 Fed. Reg. 74308.
15          Additionally, Defendants argue that the regulatory scheme only covers communication
16   between employers and unions and does not prohibit third parties from providing the contact
17   information of employees. Doc. 26-1, 9:4-5. “AB 2455 does not, as a legal or practical matter,
18   require home care companies to do anything, prevent home care companies form doing anything,
19   or threaten home care companies with punishment for doing or not doing anything. The law
20   governs only the State’s disclosure of previously-collected information in the State’s possession,
21   which the State does not receive from home care companies, which does not belong to home care
22   companies, and which the State discloses without any participation by home care companies.”
23   Doc. 31, 8:28-9:6.
24          Based on the law provided, the regulations appear to only mandate that contact information
25   must be provided by the employer in preparation for labor elections and do not state or imply
26   broader rules that limit when labor unions may obtain employee contact information from other
27   sources. Plaintiffs admit that employers have “the option to disclose (or not disclose) employee
28   contact information to a union” at any time, regardless of whether there is an election. Doc. 35,

                                                       9
          Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 10 of 14


 1   7:6-8. Thus, there is no broader regulatory structure that prevents contact information from being
 2   supplied outside the context of an election. In fact, employer rules that limit the ability of
 3   employees to gather and provide contact information to labor unions has been found to violate the
 4   NLRA: “The Board properly determined that Quicken’s Confidentiality Rule, as applied to
 5   personnel information, directly impinged upon employees’ Section 7 rights. The very information
 6   that portion of the Rule explicitly forbids employees to share—personnel lists, employee rosters,
 7   and employee contact information—has long been recognized as information that employees must
 8   be permitted to gather and share among themselves and with union organizers in exercising their
 9   Section 7 rights.” Quicken Loans, Inc. v. NLRB, 830 F.3d 542, 548 (D.C. Cir 2016), citing
10   International Union of Electrical, Radio and Machine Workers v. NLRB, 502 F.2d 349, 351 (D.C.
11   Cir. 1974); Albertsons, Inc., 351 NLRB 254, 259 (2014); HTH Corp., 356 NLRB 1397, 1421 n.19
12   (2011); and Ridgley Manufacturing Co., 207 NLRB 193, 196-97 (1973); see also Small v. Swift
13   Transp. Co., 2009 U.S. Dist. LEXIS 92084, *2-3 (C.D. Cal. Sep. 18, 2009) (employees “openly
14   discussed the Union at work, encouraged other drivers to support the Union, and collected
15   employee names and contact information for the Union”). Thus, the NLRA does not tightly limit
16   the transmission of contact information to the election context.
17          In their briefing, Plaintiffs consistently treat the contact information as something that
18   belongs exclusively to employers to do with as they wish. See Doc. 35, 7:7-10 (“the employer has
19   the option to disclose (or not disclose) employee contact information to a union. AB 2455,
20   however, strips employers of any choice in the matter of disclosure of their licensed home care
21   employees personal contact information prior to a union’s petition and showing of interest”). As
22   shown by the case law, that is not true. Employers do not have exclusive control over the contact
23   information. Employees have the right to provide both their own contact information and the
24   information of their fellow employees to unions without employer interference. The NLRA does
25   not give employers control over contact information in general.
26          In order to fall within the bounds of Garmon preemption, the objected action must be
27   “arguably protected or prohibited by the NLRA” or interfere with “the integrated scheme of
28   regulation established by the NLRA.” Davis, 476 U.S. at 394; Nunn, 356 F.3d at 987. In this case,

                                                       10
          Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 11 of 14


 1   it is significant that the contact information is provided by the State of California and does not
 2   involve the employers at all. For such action to be preempted, the NLRA or its integrated scheme
 3   of regulation would have to govern when and how labor unions can collect contact information of
 4   potential members in all contexts, period. Plaintiffs have not provided convincing argument that
 5   that is true. In contrast, there is limited case law that suggests union collection of contact
 6   information might not be within the bounds of the NLRA. In one case from the Eastern District of
 7   Pennsylvania, a labor union “allegedly recorded license plate numbers from vehicles parked
 8   outside of Cintas’s Allentown facility, used the license plate numbers to retrieve the addresses of
 9   the vehicles’ owners from Pennsylvania motor vehicle records, and then contacted the owners at
10   their homes.” Pichler v. UNITE (Union of Needletrades, Indus. & Textile Emples.), 339 F. Supp.
11   2d 665, 666 (E.D. Pa. 2004). Employees who objected to this activity sued under the Driver’s
12   Privacy Protection Act of 1994 and the court found that their claim was not within the NLRB’s
13   “exclusive jurisdiction over complaints of unfair labor practices” because “plaintiffs are not
14   complaining of unfair labor practices.” Id. at 669. The court expressly disclaimed any analysis of
15   Garmon as the two laws in question were both federal statutes. Id. “The party claiming
16   preemption bears the burden of demonstrating that the challenged activity is arguably prohibited
17   by the NLRA.” Milne Emps. Ass'n v. Sun Carriers, Inc., 960 F.2d 1401, 1414 (9th Cir. 1992),
18   citing Davis, 476 U.S. at 395.
19          Garmon preemption does not apply. Summary adjudication is granted in favor of
20   Defendants.
21

22   2. Machinists Preemption
23          Under Machinists, “a particular activity might be ‘protected’ by federal law not only when
24   it fell within § 7, but also when it was an activity that Congress intended to be ‘unrestricted by any
25   governmental power to regulate’ because it was among the permissible ‘economic weapons in
26   reserve,… actual exercise [of which] on occasion by the parties, is part and parcel of the system
27   that the Wagner and Taft-Hartley Acts have recognized.’ ‘[T]he legislative purpose may… dictate
28   that certain activity “neither protected nor prohibited” be deemed privileged against state

                                                       11
          Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 12 of 14


 1   regulation.’” Int’l Ass’n of Machinists & Aero. Workers v. Wis. Emp’t Relations Comm’n, 427
 2   U.S. 132, 141 (1976), quoting NLRB v. Insurance Agents, 361 U.S. 477, 488-89 (1960) and
 3   Hanna Mining Co. v. Marine Engineers, 382 U.S. 181, 187 (1965). “[T]he use of economic
 4   pressure by the parties to a labor dispute is not a grudging exception to some policy of completely
 5   academic discussion enjoined by the Act; it is part and parcel of the process of collective
 6   bargaining.” NLRB v. Ins. Agents’ Int’l Union, 361 U.S. 477, 495 (1960). “Whether self-help
 7   economic activities are employed by employer or union, the crucial inquiry regarding pre-emption
 8   is the same: whether ‘the exercise of plenary state authority to curtail or entirely prohibit self-help
 9   would frustrate effective implementation of the Act’s processes.’” Int’l Ass’n of Machinists, 427
10   U.S. at 147-48, quoting Railroad Trainmen v. Jacksonville Terminal Co., 394 U.S. 369, 380
11   (1969).
12             Plaintiffs argue that “the NLRA leaves unregulated, except as determined by the NLRB,
13   any authority for governments to assist labor unions by providing them with special access to the
14   personal contact information of employees….Therefore, by deliberately disclosing to labor unions
15   personal contact information of employees of Plaintiffs’ member employers, AB 2455 regulates
16   within a zone protected and reserved for market freedom by Congress and is again preempted
17   under the Supremacy Clause.” Doc. 27-1, 13:13-19. Defendants assert that Machinists preemption
18   does not apply because “AB 2455 is unrelated to the collective bargaining process, does not
19   attempt to regulate ‘weapons’ that labor and management might use in negotiations, and does not
20   regulate the mechanics of labor disputes.” Doc. 26-1, 12:26-28. The plain purpose of the law is to
21   promote unionization and thus it may have an indirect effect on labor disputes. The pertinent legal
22   question is whether AB 2455’s indirect effect falls within the zone reserved for unencumbered
23   negotiation between employers and unions.
24             Plaintiffs cite extensively to Chamber of Commerce of the United States v. Brown, 554
25   U.S. 60 (2008). California passed a law prohibiting “certain employers that receive state funds--
26   whether by reimbursement, grant, contract, use of state property, or pursuant to a state program--
27   from using such funds to ‘assist, promote, or deter union organizing.’” Id. at 63. The U.S.
28   Supreme Court found that this restricted employer speech in a way that intruded on the protected

                                                       12
          Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 13 of 14


 1   zone. Parts of the NLRA “manifested a ‘congressional intent to encourage free debate on issues
 2   dividing labor and management.’ It is indicative of how important Congress deemed such ‘free
 3   debate’ that Congress amended the NLRA rather than leaving to the courts the task of correcting
 4   the NLRB’s decisions on a case-by-case basis. We have characterized this policy judgment, which
 5   suffuses the NLRA as a whole, as ‘favoring uninhibited, robust, and wide-open debate in labor
 6   disputes,’ stressing that ‘freewheeling use of the written and spoken word…has been expressly
 7   fostered by Congress and approved by the NLRB.’” Id. at 67-68, quoting Linn v. Plant Guard
 8   Workers, 383 U.S. 53, 62 (1966) and Letter Carriers v. Austin, 418 U.S. 264, 272-73 (1974). The
 9   court found an express preclusion of “regulation of speech about unionization ‘so long as the
10   communications do not contain a “threat of reprisal or force or promise of benefit.”’” Brown, 554
11   U.S. at 68, quoting NLRB v. Gissel Packing Co., 395 U.S. 575, 618 (1969). This precedent does
12   not directly resolve the question of whether Machinists preemption applies to AB 2455. The law
13   in question does not restrict the speech of either side.
14          More useful to the question at hand is Kapiolani Med. Ctr. for Women & Children v.
15   Hawaii, 82 F. Supp. 2d 1151 (D. Haw. 2000). Hawaii passed two statutes, only one of which was
16   preempted. The preempted statute “impose[d] liability on the employment agency or individual
17   which aids the employer in finding replacement workers and on the replacement worker who takes
18   the place of the striking employee.” Id. at 1153. However, “an employer may replace striking
19   employees in an effort to carry on his business. The employer’s right to hire replacement
20   employees is considered an economic weapon of self-help which is permitted by federal law.” Id.
21   at 1156-57, citations omitted. This provision intruded on the protected zone by taking away one
22   of the weapons employers have at their disposal during a labor dispute. The other statute did not
23   impose any direct restriction on hiring replacement employees but instead required that any
24   advertisement soliciting workers to replace striking employees explicitly state that a labor dispute
25   existed. Id. at 1158. While this did have an indirect impact on labor negotiations, the court
26   concluded that “requiring truthful advertising does not affect the employers ability to find
27   replacements. Plaintiff did not provide any evidence that this section interferes with their right to
28   hire replacement workers. Plaintiff also stated that a prudent employer may very well include the

                                                       13
          Case 1:19-cv-00929-AWI-EPG Document 37 Filed 03/11/21 Page 14 of 14


 1   fact that there was a labor dispute in the advertisement in order to avoid any accusations of fraud
 2   or misrepresentation. Thus, there is only a minor or indirect impact on the bargaining process
 3   because the employer is still entitled to advertise for replacement workers, the statute merely
 4   requires that such advertisement be truthful.” Id. at 1159.
 5          Taken together, Brown and Kapiolani suggest that laws which promote open debate and
 6   the dissemination of information do not intrude on the zone of free negotiation protected by
 7   Machinists. AB 2455 promotes open communication in that it makes it easier for labor unions to
 8   contact prospective members for purposes of unionization. As with the non-preempted statute in
 9   Kapiolani, AB 2455 would have only a minor or indirect impact on the actual bargaining process.
10   There is no showing that the scale of AB 2455’s effect on negotiations would be dramatic.
11   “Whether self-help economic activities are employed by employer or union, the crucial inquiry
12   regarding pre-emption is the same: whether ‘the exercise of plenary state authority to curtail or
13   entirely prohibit self-help would frustrate effective implementation of the Act’s processes.’” Int'l
14   Ass’n of Machinists, 427 U.S. at 147-48, quoting Railroad Trainmen v. Jacksonville Terminal Co.,
15   394 U.S. 369, 380 (1969). AB 2455 does not reach the level of curtailing or prohibiting any
16   strategy an employer might wish to deploy in union negotiations.
17          Machinists preemption does not apply. Summary adjudication is granted in favor of
18   Defendants.
19

20                                                IV. Order
21          Defendants’ motion for summary judgment is GRANTED.
22          Plaintiffs’ motion for summary judgment is DENIED.
23          The Clerk shall enter judgment for Defendants and close this case.
24
     IT IS SO ORDERED.
25

26   Dated: March 10, 2021
                                                  SENIOR DISTRICT JUDGE
27

28

                                                      14
